Opinion by
Dallinger, J.
In accordance with stipulation of counsel the tape measures in question similar to those the subject of Abstract 43372 were held dutiable as household utensils at 40 percent under paragraph 339 as claimed. It was further stipulated that the brass base shells are similar to those the subject of Abstract 37615. They were accordingly held dutiable at 35 percent under paragraph 353 as articles having as an essential feature an electrical element or device. The protests were sustained to that extent.